Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 12/12/2020.
Claims 1-22 are pending.
Specification
The disclosure is objected to because of the following informalities: The MPEP, 37 CFR 1.52 (b)(6) stated, 
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”
Appropriate correction is required. The substitution of the specification for being in accordance to MPEP, 37 CFR 1.52 (b)(6) could be suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11, 13-15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-  Claims 2-4 recite the limitation “wherein the rules set define relationships…” in the claim 2. There is insufficient antecedent basis for this limitation in the claims. Claimed limitation should be amended to refer “an inter-feature rules set” as recited in claim 1.
- Claim 11 recites “using the set of rules” in the claim. There is insufficient antecedent basis for this limitation in the claim. Claimed limitation should be amended to refer “an inter-feature rules set” as recited in claim 1.
-  Claims 13 and 20, and claim 14-15 recite the limitation “wherein the rules set define relationships…” in the claim 13. There is insufficient antecedent basis for this limitation in the claims. Claimed limitation should be amended to refer “an inter-feature rules set” as recited in claim 12.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bernaschina et al., “Online Model Editing, Simulation and Code Generation for Web and Mobile Applications”, 2017, IEEE, pages 33-37 (Hereinafter: Bernaschina 1), and “Formal Semantics of OMG’s Interaction Flow Modeling Language (IFML) for Mobile and Rich-Client Application Model Driven Development”, 2017, Elsevier, pages 239-260 (Hereinafter: Bernaschina 2). 
(Bernaschina 1 and Bernaschina 2 are applied as multiple reference under 2131.01 in MPEP)
As per Claim 1: Bernaschina discloses,
1. A system for developing software comprising:
at least one processor (Standard component, and appear utilized in the prior art); and
at least one memory operatively coupled to the at least one processor, the at least one processor configured to acquire computer readable instructions stored in the at least one memory and execute the instructions comprising instructions (Standard component, and appear utilized in the prior art) to cause the system to:
provide a graphical user interface on a display of a client device, the graphical user interface displaying a plurality of features from a library of user-selectable features for a custom software application and implement simulations of a plurality of the features available for demonstration through the graphical user interface (Bernaschina 1: in Sec III INTERACTION FLOW MODELING LANGUAGE shows in Fig.1 a custom model for reflecting the top-level organization of the GUI in the three screens.  Figs. 8, p. 38, Model Editing: ‘a graphical user interface’, where, a plurality of features from a library of user-selectable features, is of the boxes in the left pane of the model editing);

store blocks of source code for each feature in a source code repository, wherein the blocks are adapted to provide an actual application when compiled by developers; (Bernaschina 1: In figure 9, p. 38, represents a navigation flow, that has the code stored in the 

receive from the client device, by a server running a software building component of a software development application, one or more selected features for the software application; (Bernaschina 1: See p. 38: left column, within sec. V IMPLEMENTATION: IFMLEdit.org exploits client-side editors and code generators developed in JavaScript, which, once loaded, can be used also offline. Developers new to the platform can start using it without installations and configurations, and also work offline and maintain full control and privacy of their projects. In p. 1, Fig.1 (a) represent a client device with software building components run by a server for displaying product categories, the select features as are in Fig. 6, Fig. 7) 

automatically integrate, by the software building component, the one or more selected features to generate an integrated feature set based on attributes of each of the selected features and an inter-feature rules set (Bernaschina 1: See p. 38, sec. V. Implementation. In Fig. 8, Building component such as within the right pane [D]Mails with the views selected from the left pane. Further see Bernaschina 2, p. 241, in sec. 2.1.2: “Each view is seen as a state; transitions between states are defined by means of attributes on UI controls.”, in sec. 2.1.3, “Advanced GUI features can be manually programmed and incorporated into the IFML model, exploiting the extension mechanisms of IFML, and then integrated in the template-based rules of the code generator.”) ,

and generate on the graphical user interface an interactive visualization of a navigable prototype of the software application based on the integrated feature set. (Bernaschina 1: See p. 34, Fig.1 (a), as being generated using sec. V. Implementation in p. 38. In Fig. 8. Bernaschina 2: p. 249, Fig. 16 a, b, c, Navigation between ViewComponents: navigation flow.) 

As per Claim 2: Regarding, 
2. The system of claim 1, wherein the rules set define relationships or associations between features of the library of features.
(For “features of the library of features”, it is as “views” which is selected from the left pane of the Model Editor, put in to the generated model as a custom prototype such as online store, [D]Mail, etc. Bernaschina 2: Referred Rule 1 to rule 23, start in p. 246 to p. 256.) 

As per Claim 3: Regarding,
3. The system of claim 2, wherein the instructions to cause the system to automatically integrate the one or more selected features further comprise 
instructions to cause the system to determine for each feature of the selected features one or more related features based on the rules set (Bernaschina 2: Referred Rule 1 to rule 23, start in p. 246 to p. 256. Each rule from rule 1 to 23 has its mapping definition so that components objects can be associated with others: E.g. “Rule 2 (TopViewContainer). A top-level ViewContainer V maps to a place chart child of Application named V, with two children bottom place charts (View V…). View V is initialized by default from the parent.”, etc.) , 
and determine the type of interaction between the selected features based on the attributes of each feature. (Bernaschina 2: P. 244:  
“When the ViewContainer is accessed, the list of messages is displayed, which requires no input parameters. The DataFlow between MailMessages and MessageContent expresses a parameter passing rule between its source and target: even if the user does not trigger the Select Event, an object is randomly chosen from those displayed in the MailMessages List and supplied as input to MessageContent, which displays its data. Similarly, the DataFlow between the MessageContent and Attachments specifies an automatic parameter passing rule that supplies the parameter needed for computing the list of attachments, independently of the user interaction. By triggering the Select event associated with the MailMessages List the user can choose a specific message from the list and determine the display of its content and attachments, thus overriding the default content shown at startup”)

As per Claim 4: Regarding,
4. The system of claim 3, wherein the instructions further comprise instructions to cause the system to automatically identify and add a new feature from the library of features to the selected features based on the rules set.
(Bernaschina 2: p. 246: Fig. 11, of an empty application, Fig. 12, added with Mails based on Rule, for example rule with Default, and so on to Fig. 13, 14, etc.)

As per Claim 5: Regarding,
5. The system of claim 1, wherein the attributes of a feature comprise a first set of attributes configured to regulate how the feature may be called, and a second set of attributes configured to regulate which features the feature may call.
(Bernaschina 2: E.g. Fig. 1 in p. 242, and Figs. 7, 8, in p. 244, show OFML Metamodel, representing the flows of features, each attached with attributes. E.g. Name, ID, etc. In Figs. 7-8 second set as “select” etc.  The Diagram of the Model regulates how a feature may be called.) 
As per Claim 6: Regarding,
6. The system of claim 5, wherein the feature comprises an interactive region configured to host an interactive element, the interactive element being configured to link to another feature and call that feature when the interactive element is actuated.
(See Bernaschina 1: p.34: right column, “ViewContainers and ViewComponents can be associated with Events, to express that they support the user interaction. The effect of an Event is represented by a NavigationFlow, which connects the Event to the ViewContainer or ViewComponent affected by it.”)

As per Claim 7: Regarding,
7. The system of claim 1, wherein the instructions further comprise instructions to cause the system to generate a screen flow view of the integrated features set, the screen flow view comprising the features of the integrated set interlinked by connectors that represent the relationships between the features.
(See Bernaschina 1: Fig 9, p. 38, Show model semantic simulation that present a screen flow view)
As per Claim 8: Regarding,
8. The system of claim 7, wherein both the features of the integrated set and the connectors between can be edited on the screen flow view.
(See Bernaschina 1: Fig 8, p. 38, Show model Editing)
As per Claim 9: Regarding,
9. The system of claim 8, wherein the rules are updated based on a history of selection of features for the software application.
( Bernaschina 2, p. 246, Fig. 11 and Fig. 12 where in the Application an update Mails is inserted. And See in p. 258, second bullet in right column: “•Navigation history preservation adopts the policy to re-compute the content of ViewComponents considering input parameter values determined by previous interactions with the same component.”)

As per Claim 10: Regarding,
10. The system of claim 1, wherein the instructions further comprise instructions to cause the system to generate source code for the software application based on the integrated feature set and using the blocks of source code.
(See Bernaschina 1: See Sec. V. Implementation, p. 38: “IFMLEdit.org exploits client-side editors and code generators developed in JavaScript…. Once the structure of the application is
modeled, the developer can use the property editor to specify how ViewComponents connect between them and to the data sources.”.)

As per Claim 11: Regarding,
11. The system of claim 1, wherein the instructions further comprise instructions to cause the system to provide the user with the opportunity to select a template from one or more templates, 
(Bernaschina 1: See Fig 2, and text in right column, p. 34,  
“ViewContainers may embed multiple ViewComponents and also nested ViewContainers, to specify more complex behaviors and different organizations of the interface. For example,
Figure 2 contrasts different GUI organizations of two different applications: a rich-client mail application (a) consists of a toplevel ViewContainer with embedded sub-containers at different
levels; an e-commerce web site (b) organizes the user interface into different independent ViewContainers corresponding to Web page templates”.)
wherein each template comprises a set of predetermined interconnected features (Bernaschina 1: Example, Fig. 4, the Template is a blank [D]Mails, ), and subsequently provide the user via the graphical user interface the opportunity to select to add features to the template (Bernaschina 1: Fig. 7 (b) with features such add List Mailist, Detail Mail, etc., are selected to add) , and in response, the system is configured to automatically interconnect the selected added features with the set of predetermined interconnected features by using the set of rules, which provides an interactive prototype within the graphical user interface (Bernaschina 2: From rule1 to rule 23).

As per Claims 12-22: Claims recite a method that have the functionality corresponding to the system of claims 1-11. The rejection of the Claims has the same rationale as addressed in claims 1-11 above.
 

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
January 14, 2022
/Ted T. Vo/Primary Examiner, Art Unit 2191